  17-01090-tmd Doc#39 Filed 10/11/18 Entered 10/11/18 11:30:10 Ntc/Hrg AP int ptys Pg 1
                                         of 1
                     UNITED STATES BANKRUPTCY COURT
                            Western District of Texas

                                                                Bankruptcy Case
                                                                                16−10472−tmd
                                                                           No.:
                                                                   Chapter No.: 11
IN RE: Trinity River Resources, LP , Debtor(s)

                                                           Adversary Proceeding
                                                                                17−01090−tmd
                                                                           No.:
                                                                         Judge: Tony M. Davis
                                                       Trinity River Resources,
                                                       LP et al.
                                                       Plaintiff
                                                  v.
                                                       BBX Operating, LLC et
                                                       al.
                                                       Defendant



                                       NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   Austin Courtroom 1, Homer Thornberry Judicial Bldg., 903 San Jacinto, Austin, TX 78701

     on   10/16/18 at 01:30 PM

     Hearing to Consider and Act Upon the Following: (related document(s): 38 Motion to Partially Quash
     Subpoena to Produce Documents Filed by Mark Curtis Taylor for Defendants BBX Operating, LLC, Border
     to Border #1, LP, Border to Border Exploration, LLC, John Gaines, Kodiak Resources, Inc., Matthew J.
     Telfer. (Attachments: #1 Proposed Order)) Hearing Scheduled For 10/16/2018 at 1:30 PM at Austin
     Courtroom 1 (Boyd, Laurie)


Dated: 10/11/18
                                                          Yvette M. Taylor
                                                          Clerk, U. S. Bankruptcy Court




                                                                                          [Hearing Notice (AP)] [NtchrgAPap]
